Title: To James Madison from Philip Mazzei, 19 June 1779
From: Mazzei, Philip
To: Madison, James



June 19th. 1779.

After a Tour of about 400. miles by land & water, since I left you, I am at last safely arrived, at York. And as my next stage will be, in the opinion of every one, at New-York, I beg you will do me the favour to ride here to morrow-morning with Dr. Mc.Clurg to consult, or rather to advise me upon an Idea of mine, which I cannot communicate by letter. Pray, give yourself this trouble; the business is of consequence, & I may perhaps go to-morrow-night. The Dr. is to come to see old Mrs. Goosley. In the parcel to the Governor, which I had given yesterday to Jo: Warwick of Hob’s hole, & which now comes by Mr. Goosley’s boy, there are letters for you, Mr. Blair, Mr. Page, Mr. Fitzhugh &c. I wish you will go immediately for yours, & that you will tell the Govr: & Mr. Blair where I am. I wish to Know some news of Mrs: Bellini, & if Mr. Bellini is returned. I am with my respects to Mr. & Mrs. Maddison,
Dr. Sr. Yours &c. &.
Ph. Mazzei

York Town     Turn over.
As I refer you all to Mr. Page abt. Woodford, & now I consider that Mr. Page will not receive my letter probably before monday, I acquaint you, that he was taken by 2. privateers in his passage from Leghorn, & carried to New-York abt. 7 weeks ago. You will see the copy of his letter to his brother, the General.

